                                                                                             .
           Case 1:19-cv-06322-CM Document 37 Filed 01/14/20 Page 1 of 1



                         ANDREW F. PLASSE                                    &          ASSOCIATES LLC




Hon. Colleen McMahon, ChiefU.S.D.J.
United States Courthouse
500 Pearl Street
NewYork,NY10007 ,,,,:,
                      n r r fl l'I A \\"''" r. , n Rn
                             t'..'.,
                                                       r Pi
                                     t,l•l: r~ ·/~,r"'~ t
                                                                        nn
                         ~ ~          ~ ~

                                                                                                            I
                         ' \ •   -,   ;   <   ;     ,t    •   ,'.· "\   !   t'   \~ t    :       ~
                                                                                             4

                                                                                                     ?,,: I'1 q-a't)-0 ~     s a.'
                                                                                                                           ', ', '1

                                                                                                                d'¼
                           i k L...i ~. ,._J      t ' ' ,. __ , . . . . " · """' -·                                                         yV"\ •



RE:    John Doe v. The City of New York et al                    /                                                         1 1 {
       19 CV 6322 (CM) (JLC)          .               ·                           Jf/4.                                               /1to ~
       Request to Move Time for Conference Scheduled for January 17, 202 from 10:30 a.m.                                                /      }
                                                                                                                                       I IS d"'<r-0

Dear Judge McMahon:

        I represent the Plaintiff in the above matter. On January 7, 2020, the Court filed an Order
scheduling a conference for January 17, 2020 at 10:30 a.m. I am scheduled to commence trial in
New York Supreme Court beginning on January 15_, 2020. The case will be tried nearby the
Federal Courthouse. I anticipate at this moment that I will be on trial on Friday, January 17, 2020
at 10:30 a.m. which conflicts with the Court's scheduled conference. I further anticipate that the
matter will continue into the following week after Martin Luther King Day.

        I am therefore requesting with the consent of Sr. Assistant Corporation Counsel Corey
Shoo~k for the Court to schedule the actual conference sometime between 1:00 and 2:30 p.m.
instead of at 10:30 am.

       Thank you for your consideration.
                                                                                                     Respectfully,




                                                                                                     ANDREW F. PLASSE
AFP/gjn
cc:   Corey S. Shoock
